Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive with respect to all of the 35 USC 103 rejections.  
It is noted that the current amendments do overcome the 35 USC 101 rejection.
Per the 35 USC 103 rejection, Applicant first argues that Cloud and Cordsen, alone or in combination, do not anticipate or render obvious “sequentially determining activation points inside the non-overlapping successive pavements, wherein a current activation point in a pavement is selected if there is a set of activation points in a predetermined number of successive pavements along the survey path, the set of activation points starting with the current activation point and satisfying predetermined operational constraints" as recited in amended independent claim 1.  The argument is not convincing.  Fig. 2 of Cloud clearly shows sequential activation points (130) inside non-overlapping successive pavements (space between 120, 122, 124, 126), where a current activation point in a pavement is selected if there is a set of activation points in a predetermined number of successive pavements along the survey path (132, 134, 136).  Cordsen teaches that a set of activation points starting with the current activation point and satisfying predetermined operational constraints ((i.e, different types of binning, (5.3-5.15)).
Per Applicants arguments that claims 9, 10, 18 and 19 are not obvious over Cordsen, Fig. 2 of Cordsen shows activation points in a pavement may be selected from a sub-grid.
.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 5, 7-12, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Cloud (‘935) in view of Cordsen et al (Planning Land 3-D Seismic Surveys).
	Cloud discloses a seismic data acquisition system (Fig. 2) and method that includes a seismic source (vibrator truck 140) configured to generate seismic excitations that propagate inside an explored underground formation, receivers (paragraph 0025, seismic receivers) configured and placed to detect reflections of the seismic excitations emerging from the explored underground formation and thereby acquire seismic data, and a controller (C, 150) configured to guide the seismic source to activation points (paragraph 0026) that the controller determines by;
defining non-overlapping successive pavements along a survey path so as to cover a survey area (paragraphs 0026, 0034, 0035, implicit that the shot points are in non-overlapping areas or pavements along a survey path).

Cordsen et al discloses methods and system for planning seismic surveys where an important part of such planning is determining the activation points inside pavements (areas) along the survey path, where a current activation point in a pavement is selected if included in a set of activation points in successive pavements along the survey path, the set of activation points starting with the current activation point and satisfying predetermined operational constraints (i.e, different types of binning, (5.3-5.15) no permit zones or environmental restrictions (page 99), obstacles (page 150), general field conditions (page 152)).
In view of the strong influence of operational constraints to the seismic survey, as taught by Cordsen et al, it would have been obvious to one of ordinary skill in the art to have modified the system/method of Cloud to account for and satisfy such constraints in the seismic survey.  Independent claims 1, 11 and 20 are so rejected.
	Per dependent claims 2 and 12, see Cordsen et al (Fig. 5.12, page 92).
	Per dependent claims 5, 7, 15 and 17, see Cordsen et al, pages 135, 151 and 175.
	Per dependent claims 8-10, 18 and 19, see Cloud, Fig. 2 and Cordsen et al, pages 83-85 and 99.

Allowable Subject Matter
5.	Claims 3, 4, 6, 13, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl